COBB, Judge.
Upon violation of probation by Jordan, the trial court entered a downward departure sentence without setting forth any written reasons for such departure. This is improper, and is so acknowledged by the appellee’s *527brief. See State v. Weaver, 662 So.2d 1019 (Fla. 5th DCA 1995); State v. Williams, 652 So.2d 517 (Fla. 5th DCA 1995); Fla. R.Crim. P. 3.701(d)(ll). Moreover, the oral reasons expressed by the trial court for the downward departure are insufficient.
REVERSED AND REMANDED FOR SENTENCING WITHIN THE GUIDELINES.
W. SHARP and GOSHORN, JJ., concur.